Citation Nr: 1736776	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  13-25 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel

INTRODUCTION

The Veteran served on active duty from September 1988 to April 1989 and from January 1991 to May 1991. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia which denied an increased rating in excess of 50 percent for the Veteran's service-connected PTSD.  

In March 2017, the Veteran testified at a videoconference hearing held before the Veterans Law Judge at the RO in Huntington.  A transcript of that hearing has been associated with the record.  At the hearing, the Veteran waived initial RO consideration of the new evidence and other evidence submitted since the statement of the case.  38 C.F.R. § 20.1304(c) (2016).


FINDING OF FACT

The Veteran's PTSD is manifested by symptoms consistent with occupational and social impairment with reduced reliability and productivity; neither occupational and social impairment with deficiencies in most areas nor total occupational and social impairment was shown.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 9411 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in an April 2011 letter.  

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, private, and VA treatment records.  The record also contains the reports of April 2011, October 2012, and November 2016 VA examinations. 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran to include his testimony.  Accordingly, the Board finds that no additional RO action to further develop the record on the claim is warranted.

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of his PTSD disability.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

The Veteran is currently assigned a 50 percent disability rating for service-connected PTSD under Diagnostic Code 9411.  

Under the general rating formula for mental disorders, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The evidence considered in determining the level of impairment for psychiatric disorders under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the rating code.  Disability ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment from psychiatric disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  According to the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms [e.g., depressed mood and mild insomnia] or some difficulty in social, occupational, or school functioning [e.g., occasional truancy, or theft within the household], but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms [e.g., flat affect and circumstantial speech, occasional panic attacks] or moderate difficulty in social, occupational, or school functioning [e.g., few friends, conflicts with peers or co- workers].  Scores ranging from 41 to 50 reflect serious symptoms [e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting] or any serious impairment in social, occupational or school functioning [e.g., no friends, unable to keep a job].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication [e.g., speech is at times illogical, obscure, or irrelevant] or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood [e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school]. 

VA has changed its regulations, and now requires use of DSM-5 effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the GAF score in evaluation of psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014; and is not applicable to cases certified to the Board prior to that date.  79 Fed. Reg. 45093 (Aug. 4, 2014). 

As the Veteran's claim was certified to the Board prior to this date, the amendment is not applicable, and as such, the DSM-IV applies to the Veteran's claim, and it is appropriate to consider GAF scores as a factor in assessing the severity of his psychiatric disorder.

Factual Background and Analysis

The Veteran filed a claim for an increased rating for his service-connected PTSD disability that was received by VA in February 2011.

The Veteran underwent a VA examination in April 2011.  The Veteran reported an increase in symptoms as he felt more anxious and irritated.  He also had an increase in flashbacks.  He also felt paranoid and suspicious.  The examiner noted that the Veteran had depressed mood and anxiety, suspiciousness and chronic sleep impairment.  He had flattened panic attacks more than once a week and impaired short term and long term memory.  There were also disturbances in motivation and mood as well as difficulty establishing and maintaining effective work and social relationships.  He also had difficulty in adapting to stress or stressful circumstances including work or work-life setting.  The examiner indicated that the Veteran's level of occupational and social impairment was best represented with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  A GAF score of 45-50 was assigned.  He was competent for VA purposes.  

On examination his thought process and thought content were normal and he was oriented to time, person and place.  His PTSD did moderately to severely impact his ability to work as he had difficulty with concentration and focus as well as difficulty coping with stressful circumstances.  He became irritable and argumentative and isolated himself at work.  He has been asking for time off because he has been unable to tolerate work environment at times.  He was moderately to severely impaired.  

The Veteran underwent a VA examination in October 2012.  The Veteran reported that his symptoms including his anxiety had increased.  He had panic attacks more than twice a week and had difficulty being around people.  He was stressed due to his work in corrections.  He reported that he lost about 15 days of work in the last year.  He also reported having problems with anxiety, nervousness and irritability.  He was depressed with decreased energy.  He had intrusive thoughts and flashbacks as well as nightmares.  He was divorced and still lived with 2 of his 3 children.  He hunted and fished and was independent in activities of daily living.  

On examination, he was nervous and anxious.  His thought processes were coherent.  His mood was depressed and nervous.  He had focus and concentration problems.  He had no suicidal or homicidal ideation and no audio or visual hallucinations.  The diagnosis was PTSD and a GAF score of 45 was assigned.  The examiner noted that the Veteran did not sleep well and continued to have nightmares.  He had difficulty around people, had socialization problems and got irritable.  He had associated problems of depression, irritability and panic attacks.  His symptoms were moderate to severe as demonstrated by his GAF score of 45.  The examiner indicated that the Veteran's level of occupational and social impairment was best represented with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  

The Veteran underwent a VA examination in November 2016.  The examiner indicated that the Veteran's level of occupational and social impairment was best described as occupational and social impairment with reduced reliability and productivity.  The Veteran was not married but continued to live with 2 of his children and his grandchild.  He reported loving feelings toward his family but noted that he did get stressed with every day things.  He attempted to reconcile with his wife but this ended about 6 months ago which he attributed to his anxiety and not wanting to go out.  He reported having a friend who he had not seen since last year.  He indicated that he had no social life.  He liked to hunt and fish but these seemed like a chore to him.  He occasionally went to church by himself.  He spent a lot of time in his bedroom.  He will run errands by himself but will leave if his anxiety gets too high.  The Veteran worked full time as a correctional officer where he had been employed since 2007.  He described an overall adequate job performance but struggled being around "a lot of people."  The Veteran experienced symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss and disturbances of motivation and mood.  

On examination, his appearance was unremarkable and he was oriented in all spheres.  His thought processes were logical and coherent.  His speech was fluent with rate and volume within normal limits.  No psychotic processes were evident or endorsed.  No psychomotor agitation was observed.  His level of consciousness was normal.  He cooperative and goal directed.  His affect was appropriate to content.  His judgment and insight appeared grossly intact.  No acute distress was observed.  He denied violent ideation, thoughts, intent and plan toward his self or others.  The Veteran was capable of managing his own finances.

At his March 2017 Board videoconference hearing, the Veteran testified that the findings of his most recent VA examination in November 2016 most accurately reflected his current PTSD symptoms.  He noted that in the last year, he had taken about six weeks' worth of leave and tried to arrange his schedule of three 12 hour shifts in a way to maximize his time off work.

After reviewing the evidence of record as a whole, the Board finds that the assignment of a disability rating greater than 50 percent for the Veteran's service-connected PTSD is not warranted. 

In this regard, the evidentiary record was negative for speech that was intermittently illogical, obscure or irrelevant; spacial disorientation; or near-continuous panic or depression affecting his ability to function independently.  Further, the Veteran did not have impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene.  The Veteran's judgment and thinking had also consistently been found to be intact and unimpaired and there was no evidence of delusions or impaired thought processes.  There are also no reported episodes of homicidal or suicidal ideation.

The rating criteria for a 70 percent evaluation contemplate that a claimant be unable to establish or maintain social relationships.  While the Veteran reported having issues related to his interpersonal relationships, his social impairment more nearly approximates the currently assigned 50 percent evaluation.  Notably, the Veteran had difficulty in establishing and maintaining effective work and social relationships as he reported periods of isolation and avoidance of social situations.  However, the Veteran has a relationship with his 3 children and currently lives with 2 of his children and his grandchild.  He testified that his relationship with his three children and grandchild was good.  Although he finds his employment as a corrections officer stressful, he is able to reduce his stress by taking a break for a few minutes approximately once per shift.  The Board concludes that an inability to establish and maintain effective relationships has not been shown.

Moreover, the Veteran has been employed on a full time basis.  During his hearing he reported missing approximately six week of worth in the past year.  However, the evidence did not indicate that his job performance had been affected in a way to result in disciplinary measures, or an inability to complete a shift after taking a break.
Moreover, the VA examiners specifically described the Veteran's current functional impairment as moderate to severe.  Although the Board acknowledges that the Veteran's symptoms have effects on his functioning, the lay and medical evidence of record does not demonstrate significant deficiencies in most areas.  Indeed, at no point in this time period did the VA examiner or any other examiner or treating physician find that the Veteran's symptoms caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as is required for the assignment of a 70 percent rating; or cause total occupational and social impairment, as is required for the assignment of a 100 percent rating.  In fact, the Board notes that the November 2016 VA examination, which the Veteran and his representative both indicated most accurately reflected his level of impairment, reflected that the Veteran's psychiatric symptoms were best summarized as occupational and social impairment with reduced reliability and productivity.  This description corresponds squarely with the schedular requirements for the assignment of a 50 percent disability rating.  

The Board notes that the April 2011 VA examiner provided a GAF score of 45-50 while the October 2012 VA examiner provided a GAF score of 45 which are indicative of more serious symptoms.  However, the Board notes that GAF scores are only one indication of the severity of a given service-connected mental disorder.  38 C.F.R. § 4.130, Diagnostic Code 9411; see also Carpenter, supra.  Additionally, the April 2011 and October 2012 VA examiners also specifically described the Veteran's symptoms as occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation, which fits squarely for the criteria for a 30 percent evaluation for PTSD under the General Rating Formula.  The Board concludes that the VA examiners summaries, when reviewed along with the actual symptomatology described by the Veteran, more accurately reflect the Veteran's level of impairment as compared to GAF scores.  

Accordingly, the evidence demonstrates that the Veteran does not have deficiencies in most of the areas, nor has he been shown to have most of the symptoms listed as examples in the 70 percent rating criteria.  There is no showing that the Veteran had gross impairment of thought processes or communication, persistent delusions, exhibited grossly inappropriate behavior; persistent danger of hurting himself or others, intermittent inability to perform activities of daily living as a result of his psychiatric symptoms, or disorientation to time or place.  As discussed, the evidence also weighs strongly against finding that his disability is manifested by total social impairment.  While the Veteran is divorced from his wife, he has been able to maintain relationships with some of his family.  Thus, the Board finds that the preponderance of the evidence is against the claim as the Veteran's symptoms more nearly approximate the criteria for a 50 percent disability rating.

For all the foregoing reasons, the Veteran's claim for entitlement to a rating in excess of 50 percent for service-connected PTSD must be denied.  


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is denied.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


